596 So. 2d 100 (1992)
John MARTEL, Appellant,
v.
STATE of Florida, Appellee.
No. 91-01090.
District Court of Appeal of Florida, Second District.
March 11, 1992.
*101 James Marion Moorman, Public Defender, and Tonja R. Vickers, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Sue R. Henderson, Asst. Atty. Gen., Tampa, for appellee.
LEHAN, Judge.
Defendant appeals from the amount of restitution he was ordered to pay upon his convictions for grand theft and dealing in stolen property. We agree with his contentions and reverse.
Defendant first challenges the amount of restitution for travel and accommodation expenses the owner of the stolen property incurred upon returning home to Florida from North Carolina to investigate after learning of some of the thefts. We agree that these expenses were too remote. See Cliburn v. State, 510 So. 2d 1155 (Fla. 3d DCA 1987).
Defendant also challenges the amount of restitution for the theft of a number of items which were taken from the owner's premises but which were not listed in the information and which defendant did not admit taking when he pleaded nolo contendere. We agree that there was error in that regard. See O'Conner v. State, 587 So. 2d 596 (Fla. 2d DCA 1991).
Reversed and remanded for proceedings consistent herewith.
RYDER, A.C.J., and DANAHY, J., concur.